Citation Nr: 0427239	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  03-05 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for eye disability, to 
include a status post detached retina in the left eye and 
bilateral cataracts.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran had active service from February 1952 to November 
1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2000, rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA). By a decision of April 2000, the RO denied 
service connection for bilateral cataracts due to facial 
trauma, left retinal detachment as residual of facial trauma, 
and right retinal detachment as residual of facial trauma. 
The RO later issued a decision in September 2000 denying 
service connection for vision problems (previously claimed as 
bilateral cataracts and bilateral retinal detachments) and 
for hearing loss.

On December 9, 2003, the Board granted the veteran's motion 
for advancement of his appeal on the Board's docket. 38 
C.F.R. § 20.900(c) (2003).  The Board remanded this case to 
the RO for further development in January 2004.  It is now 
again before the Board for appellate consideration.  

Review of the evidence raises the issue of service connection 
for tinnitus.  This matter has not been developed and 
certified for appeal and is referred to the RO for all 
appropriate action.  



FINDINGS OF FACT

1.  It is at least as likely as not that the veteran's 
current bilateral hearing loss is due to acoustic trauma 
during service.  

2.  The veteran's retinal detachment in the left eye and 
bilateral cataracts developed many years subsequent to 
service and were not related thereto.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.102, 3.85, 
3.303(d) (2003)  

2.  An eye disability, to include bilateral cataracts and a 
status post left retinal detachment was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In regard to the veteran's claim for service connection for 
hearing loss, the Board notes that The United States Court of 
Appeals for Veterans Claims (Court) has concluded that the 
VCAA was not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  In view of the 
Board's favorable decision in regard to the veteran's current 
claims, further assistance is unnecessary to aid the 
appellant in regard to this matter.  

Regarding the veteran's claim for service connection for eye 
disability, it is noted that in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court found that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) (2003) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, at 120-1.

The RO provided the notice required by 38 U.S.C.A. § 5103(a); 
and 38 C.F.R. § 3.359(b) in letters dated in June 2002 and 
April 2003.  These letters, in conjunction with the statement 
of the case and the supplemental statement of the case 
informed the veteran of the evidence needed to substantiate 
his claims.  These letters also informed the appellant who 
was responsible for obtaining what evidence.  The VCAA notice 
letters told the veteran of his responsibility for submitting 
evidence, and thereby put him on notice to submit all such 
evidence in her possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Id. 
119-21.  However, the Court's remedy was a remand so that the 
notice could be provided.  Id., 122-4.  The appellant 
essentially received that remedy when the RO provided notice 
in March 2004.  VA has thereby met its obligation to notify 
the appellant of the evidence needed to substantiate his 
claims and of what evidence he was responsible for obtaining. 
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Consequent to a recent Board remand, and in accordance with 
the VCAA, the veteran was afforded VA examinations.  The 
examiners provided medical opinions relevant to the issues 
now on appeal.  

Moreover, it does not appear from a review of the record that 
there is any evidence relevant to the issue currently on 
appeal but not yet associated with the claims folder.  As 
noted below, the veteran's service medical records are not 
available due to a fire at the National Personnel Records 
Center (NPRC) and attempts to locate such records from other 
sources have been unavailing.  The Board further observes 
that in a June 2004 statement the veteran's representative 
stated that the case was now ready for Board appellate 
consideration.  

                                                          I.  
Factual Basis

The veteran's service medical records are unavailable, 
presumably having been destroyed in a fire at the National 
Personnel Records Center (NPRC).  As well, attempts to obtain 
service department medical records through sources other than 
NPRC have been unsuccessful.  

In a November 1997 statement a private physician stated that 
the veteran had a history of a coloboma in the right optic 
nerve, diabetic retinopathy, and status post cataracts in 
both eyes, as well as scleral buckling from a retinal 
detachment in the left eye.  The veteran's coloboma of the 
right optic nerve was congenital, but the doctor understood 
that the veteran sustained a trauma to his face while in 
military service.  The doctor said that it would be difficult 
to make a definite statement as to cause and effect between 
such a facial trauma and the veteran's cataracts and retinal 
detachment due to the time lapse.  

In a subsequent report, the physician remarked that it was 
likely that the previous injury had been contributory to the 
veteran's cataracts and retinal detachments.

Private clinical records reflect treatment for eye and vision 
problems during the period from 1995 to 1997.  

During a VA eye examination in July 1998 the veteran said 
that he had had poor vision in his left eye and a retinal 
detachment after he was discharged from service.  He gave a 
history of injury to his face in the region of the left eye 
when something exploded during military service.  It was said 
that he had had a retinal detachment surgery eight years 
prior to the current examination and had cataract surgery 
performed on both eyes.  Visual acuity in the right eye was 
20/80 in the right eye that corrected to 20/30.  Vision in 
the left eye was 20/100 with glasses.  Evaluation revealed a 
coloboma in the right disc, but there was no diabetic 
retinopathy in either eye.  

After a VA general medical examination in September 1998 the 
diagnoses included bilateral deafness, status post rupture of 
the right tympanic membrane in 1952, old retinal detachment 
on the left and status post bilateral cataract operation with 
lens implants.  

A VA ear, nose and throat physician reported in March 2000, 
that the veteran was returning to the clinic, and that 
hearing loss had been verified by an audiogram.  He was said 
to have bilateral sensorineural hearing loss with a 
conductive component on the right.  

On a VA audiological examination conducted in March 2004 the 
veteran gave a history of losing his hearing in the right ear 
after an explosion in 1952.  He had pure tone thresholds of 
105, 105, 105, 105, and 105 decibels in the right ear and 70, 
75, 105, 105, and 105 decibels in the left ear at 500, 1000, 
2000, 3000, and 4000 Hertz.  Speech recognition scores were 0 
in each ear.  The diagnoses were profound sensorineural 
hearing loss in the right ear and moderately severe hearing 
loss in the left ear at 500 Hertz, severe loss at 1000 Hertz, 
and profound hearing loss thereafter.  The examiner opined 
that it was at least as likely as not that some of the 
veteran's hearing loss was consistent with trauma from a land 
mine explosion.  

After VA eye examination in April 2004 a history of 
cataracts, and a 1994 retinal detachment with subsequent 
surgical repair, were reported.  After examination, the 
examiner opined that it was not at least as likely as not 
that the veteran's cataracts and retinal detachment were the 
result of service trauma.  It was noted that there were no 
medical records available from that time to determine the 
severity of his in-service eye injury and it was noted that 
the retinal detachment occurred about 40 years subsequent to 
service.  As such, it was unlikely that any such trauma, 
regardless of severity led to retinal detachment or 
cataracts.  

                                                        II.  
Legal Analysis 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2003).  Service connection may also be granted for a 
disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2003).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz). Hensley v. Brown, 5 Vet. App. 155, 158 (1993). The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2003). For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2003).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Hearing Loss

While the veteran's service medical records are not 
available, he is competent to report in-service trauma.  His 
report of an exploding land mine is consistent with the 
reports that he served in Korea during the Korean War.  See 
38 U.S.C.A. § 5104(b) (West 2002).  The Board accepts the 
veteran's accounts of this explosion.  

A recent VA examination has established that the veteran has 
a current hearing loss in both ears to a degree sufficient to 
qualify as a service connectable disability within the 
meaning of 38 C.F.R. § 3.385.  A VA audiologist has opined 
that it is at least as likely as not that at least some of 
this hearing loss is due to acoustic trauma during service.  
There is no evidence against this opinion.  Service 
connection for bilateral hearing loss is therefore warranted.  

Eye Disability

It is also contended that the veteran incurred a detached 
retina and bilateral cataracts as a result of an in-service 
explosion that reportedly affected his face around the left 
eye.  Again, the veteran is competent to report this injury.

There is also competent medical evidence of current cataracts 
and residuals of a detached retina.

The remaining question is whether this disability was the 
result of the reported injury in service.

The evidence in favor of such a link consists of the opinion 
of the veteran's private physician who rendered an opinion to 
the effect that the in-service injury had been contributory 
to by the veteran's cataracts and retinal detachments.  
However, the value of this opinion is weakened by the fact 
that a short time earlier, the examiner had written that it 
was not possible to render an opinion regarding such a link.

Other evidence weighing against the claim is fact that 
cataracts and a detached left retina were not demonstrated 
until the 1990s, approximately 40 years after service.  
Finally, a VA physician who recently examined the veteran and 
reviewed the record opined that, given the many years that 
elapsed between the in-service trauma and the development o 
the cataracts and retinal detachment, it was unlikely that 
any such trauma, regardless of severity led to retinal 
detachment or cataracts.  

This opinion is more probative than that of the private 
physician, because it was the product of a review of the 
entire record, and was supported by a rationale.

In weighing the private examiner's somewhat contradictory 
statements against the VA examiner's opinion and the other 
evidence of record, the Board concludes that the 
preponderance of the evidence is against the grant of service 
connection for an eye disability, including cataracts and a 
post operative left retinal detachment.  Therefore, service 
connection for an eye disability is denied.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for eye disability, to include bilateral 
cataracts and a status post left retinal detachment, is 
denied.  



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



